232 Md. 632 (1963)
192 A.2d 785
WILLIAMS
v.
DIRECTOR OF PATUXENT INSTITUTION
[App. No. 4, September Term, 1963 (Adv.).]
Court of Appeals of Maryland.
Decided July 15, 1963.
Before the full Court.
PER CURIAM:
In this application for leave to appeal a finding by the Criminal Court of Baltimore that he was a defective delinquent within the meaning of Code (1957), Art. 31B, Sec. 5, the applicant, Lester E. Williams, alleges that: (1) the defective delinquent statute, Code (1957), Art. 31B, is "arbitrary and oppressive," "an attempt to subvert the United States Constitution" and an ex post facto law, and therefore unconstitutional; (2) he was placed in double jeopardy by the finding of defective delinquency; and (3) he does not fit the description of a defective delinquent.
The first two contentions both were raised and rejected in McDonough v. Director, 229 Md. 626; Simmons v. Director, 227 Md. 661; and Eggleston v. State, 209 Md. 504.
The answer to the third contention is that the staff of the *633 Patuxent Institution and an independent psychiatrist of applicant's own choice (appointed in accordance with Code (1957), Art. 31B, Sec. 7 (b)), found the applicant to be a defective delinquent under the statutory tests.
Application denied.